IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA MUTUAL LIFE
INSURANCE COMPANY,
Plaintiff,

1:16CV1174

Vv.
et al,

)

)

)

)

)

STAMFORD BROOK CAPITAL, LLC, _ )
)

)

)

Defendants. )
)

)

ORDER

This matter is before the Court on several motions, including: Plaintiff North Carolina
Mutual Life Insurance Company’s (“NC Mutual”) Motion to Compel Discovery from
Defendant Bradley Reifler [Doc. #213]; Defendant Reifler’s Motion to Quash Depositions
[Doc. #220]; NC Mutual’s Motion for Extension of Time to respond to Defendant Reifler’s
Motion to Dismiss [Doc. #222], and; NC Mutual’s Motion to Extend Discovery Deadlines
[Doc. #223]. ‘The Court takes these Motions in euen.

Plaintiff NC Mutual brought this action seeking damages for breach of contract, breach
of fiduciary duty, and various other claims all related to Defendants’ alleged misappropriation
of funds entrusted to them by the Plaintiff. Following an extended stay and the resolution of
a telated bankruptcy proceeding, discovery commenced in this action and Plaintiff served an

initial set of Interrogatories and Requests for Production on Mr. Reifler in February of 2020

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 1 of 7
[Docs. #214-1, #214-2]. Defendant Reifler responded to these discovery requests with an
email asserting that at least one of the requests was too broad, that much of the requested
information was publicly available, and that all other relevant information had been provided
as part of the related bankruptcy proceeding. No documents wete provided, and Mr. Reiflet’s
one substantive response came in answer to Interrogatories 2 and 3, to which he stated that
he had not yet selected any expert witnesses [Doc. #214-3]. Throughout the spring and
summer of 2020, Plaintiff contacted Mr. Reifler multiple times to discuss his discovery
responses. ‘Ultimately on September 10, 2020, Mr. Reifler responded that he believed he had
fully complied with NC Mutual’s requests, that he would not be producing any further
documents, and that NC Mutual should seek court intervention on the matter. [Doc. #214-
9].

PlaintifPs Motion to Compel [Doc. #213] followed. Plaintiff seeks: a complete
response to Interrogatory 1; all documents responsive to its Requests for Production,
patticularly to Requests 6, 8, 9, 16, and 17-32; organization or guideposts for the massive trove
of data stored on the devices seized from Mr. Reifler as part of the bankruptcy proceeding;
documents created after the seizure of the devices; and passwords to the QuickBooks files
that are stored on the seized devices.

Plaintiff's Interrogatoty 1 seeks the identity of each person with knowledge of facts
related to the case, and a brief description of the knowledge such persons possess. NC Mutual
assetts that Mr. Reifler is obligated to provide such information as patt of his mandatoty
disclosures pursuant to Federal Rule of Civil Procedure 26(a), and that in any event the

information requested is televant and proportional to the needs of the case (Pl.’s Mem. [Doc.

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 2 of 7
#214] at 6). While Defendant Reifler’s brief [Doc. #215] does not address this point
specifically, his email cottespondence indicated that the individuals with “the most
knowledge” ate already parties to this case [Doc. #214-3].

Even assuming that all parties with relevant knowledge are parties to the case, Mr.
Reifler is not relieved from providing the requested information. To the extent the requested
information may be used in support of Mr. Reifler’s claims or defenses, its disclosure is
requited pursuant to Rule 26(a)(1). To the extent the requested information is not required
during initial disclosures, it is relevant and proportional to the needs of the case, and so must
be disclosed in response to Interrogatory 1. Production of a list of people who possess
potentially relevant information with a brief description of that knowledge imposes a minimal
burden on Defendant Reifletr, even if most or all such individuals are already party to this case.

Requests for Production 6, 8, and 9 request financial information, including tax records
and bank statements, for Mr. Reifler covering the petiod from April 2015 to the present.
Requests 16-32 request a vatiety of financial and other corporate documents from a set of
companies in which Mr. Reifler has an ownership and/or management interest. Plaintiff
assetts that the requested information is relevant to its contention that Mr. Reifler misused
trust assets for personal gain, and in support of its claim for punitive damages. (P1.’s Br. at 6.)
Mr. Reifler raises two arguments in opposition to disclosure. As to the Requests covering
yeats prior to the seizute of his electronic devices in the bankruptcy proceeding, he claims that
all responsive information was already provided in that separate action. (Def.’s Br. [Doc.
#215].) As to the mote tecent documents, Mr. Reifler argues that such information is

irrelevant to the issue of whether he engaged in any wrongdoing several years prior. (Id. at 3.)

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 3 of 7
The fact that some, perhaps even most, of the information that would be responsive
to NC Mutual’s Requests for Production was also relevant to the bankruptcy proceeding does
not entitle Defendant to shirk his discovery obligations in this case. Moreover, a general
reference to “40+ boxes of files and 25+ computers” that were removed from Defendant’s
office, and all files and approximately 6 computers that were removed from Defendant’s
home, does not satisfy his discovery obligations under Federal Rule of Civil Procedure 34.
The dozens of computers that Defendant Reifler refers to appear to contain well over 1 million
documents (Pl.’s Br. at 8-9, Def.’s Br. at 2). At least some of the key documents ate password
protected and thus inaccessible to Plaintiff without further information from Mr. Reifler (PL’s
Br. at 9-10). Reference to such a massive trove of information without any form of guidance
as to where specific relevant infotmation may be kept is not a discovety tesponse in
compliance with the Federal Rules. Mr. Reifler must provide the requested guidance (ie, by
identifying specific documents, custodians, and locations of potentially responsive documents)
in a mannet that enables NC Mutual to meaningfully review the seized items. Similarly,
Defendant Reifler must provide all requested passwords to the QuickBooks files identified as
tesponsive to the Requests in order to enable meaningful review. For any information that is
not accessible or was not included in the seized devices, Defendant Reifler is under an
obligation to provide any responsive material in his possession, custody, or control.

As to the more recent, post-seizute information requested, the updated documents ate
relevant to Plaintiffs claims that Defendant Reifler personally profited from the misuse of
Trust Assets. Defendant Reifler’s potential profit is televant to NC Mutual’s claims for breach

of fiduciary duty, fraud, conversion, and unjust enrichment. Given the broad scope of

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 4 of 7
permissible discovery under the Federal Rules, the Court concludes that the more recent
cotporate and financial records of Defendant Reifler and the specified companies fall well
within the scope of discoverable information. To the extent the requested documents are
non-ptivileged and within Mr. Reiflet’s possession, custody, or control, he must provide
complete productions.

Tutning now to Defendant Reifler’s Motion to Quash Depositions [Doc. #220], Mr.

Reifler asserts that the depositions noticed for Margaret Leszczynska, David Wasitowski, Mike
Flatley, Meade Rudasill, and Steve Fickes, along with any other petson whose deposition has
already been taken in the telated bankruptcy proceeding, should not be permitted to go
forward here. Mr. Reifler argues that the action here is “the same case” as the bankruptcy case

“in which each of the above listed individuals was deposed, and that under the Federal Rules
of Civil Procedure, individuals ate not allowed to be deposed twice in a case except in limited
citcumstances. See Fed. R. Civ. P. 30(a)(2)(A) (ii); Collins v. International Dairy Queen, 189
F.R.D. 496, 498 (M.D. Ga. 1999) (allowing tedeposition only whete it would not be
unreasonably cumulative or duplicative, and where the information sought could not be
obtained in a less burdensome, less expensive fashion).

As Plaintiff rightly points out however, the Fedetal Rules and the cited cases limit the
~ te-taking of depositions only in a single case. They say nothing about deposing the same
individuals in separate cases. Here, despite Mr. Reifler’s claims, the present action is a different
case than the prior bankruptcy proceeding. In the bankruptcy case, the Parties litigated the
question of whether any debt Mr. Reifler may owe to NC Mutual was dischargeable in

bankruptcy. Here, that question has already been tesolved in Plaintiffs favor, and the issue is

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 5 of 7
instead whether Mr. Reifler in fact defrauded NC Mutual, and if so, exactly how much he owes
the company. ‘These two questions ate undoubtedly telated, and they are likely to involve
many overlapping questions of fact. However, they are not the same. Moreover, the case here
involves claims for breach of fiduciary duty, civil conspiracy, RICO Act violations, and unfair
and deceptive trade practices. Because the cases are not the same, Mr. Reifler’s Motion fails
whether it is considered as a Motion to Quash ot as a Motion for a Protective Order under
Rule 26(c).!

Turning next to Plaintiff NC Mutual’s Motion for Extension of Time to Respond to
Defendant Bradley Reifler’s Motion to Dismiss [Doc. #222] the Court finds that good cause
has been shown to grant the requested extension up to and including November 30, 2020.
Finally, and particularly in light of the Motion to Compel addressed in this order, the Court
find that good cause has been shown to grant NC Mutual’s Third Motion to Extend Discovery
Deadlines [Doc. #223].

IT IS THEREFORE ORDERED that NC Mutual’s Motion to Compel [Doc. #213]
is GRANTED, and Defendant Bradley Reifler must provide the following to NC Mutual by
December 7, 2020:

1. A complete response to NC Mutual’s Interrogatory No. 1;
| 2. Documents responsive to NC Mutual’s Requests for Production, including

~ Request Nos. 6, 8, 9, 16, and 17-32;

 

1 Although it is appears unlikely that Defendant has standing to quash the subpoenas at issue here, since he has
not claimed any privileze or personal right in the information sought, the Court reaches the merits by
interpreting his motion as one for a protective order under Federal Rule of Ctvil Procedure 26. See HDSherer
LLC v. Natural Molecular Testing Corp., 292 F.R.D. 305, 307 (D.S.C. 2013) (considering a challenge to a
subpoena issued to a nonpatty under Rule 26(c) even though the moving party lacked standing to quash).

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 6 of 7
3. ‘The identity of data sources and data locations on the servers of the Forefront
Entities, as that term is defined in the First Amended Complaint, including but
‘not limited to, email custodians, specific servers, specific folders located on
specific servers, and specific folders located on specific laptops and/or
desktops; and
4. Passwords to the QuickBooks files identified in Exhibit G to NC Mutual’s
Memorandum in Support of its Motion to Compel.
Failure to comply with this Order on the part of Mr. Reifler will result in further sanction,
potentially up to and including entry of judgment against him in this case.

IT IS FURTHER ORDERED that Defendant Bradley Reifler’s Motion to Quash
Depositions [Doc. #220] is DENIED as set out above.

IT IS FURTHER ORDERED that NC Mutual’s Motion fot Extension of ‘Time to
Respond to Defendant Bradley Retfler’s Motion to Dismiss [Doc. 14999] is GRANTED, and
NC Mutual will have up to and including November 30, 2020 in which to respond to
Defendant’s Motion.

IT IS FURTHER ORDERED that NC Mutual’s Motion for Extension of Discovery
Deadlines [Doc. #223] is GRANTED, such that all discovery shall be completed by
December 18, 2020, and all dispositive motions shall be due on January 18, 2021. .

This, the 16% day of November, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

Case 1:16-cv-01174-LCB-JEP Document 225 Filed 11/16/20 Page 7 of 7
